Citation Nr: 1315384	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-42 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to a service-connected deviated nasal septum.

2.  Entitlement to a disability rating greater than 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1954 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied, in pertinent part, the Veteran's claim of service connection for obstructive sleep apnea and also denied his claim for a disability rating greater than 40 percent for bilateral hearing loss. 

The Veteran testified before a Decision Review Officer at the RO in March 2010 and testified before the undersigned Veterans Law Judge at a Travel Board hearing March 2011.  Transcripts of these hearings have been associated with the claims file.  

In June 2011, April 2012, and January 2013, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through January 2013 which were considered by the AOJ in the most recent March 2013 supplemental statement of the case.  The remainder of the documents in the file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a nasal scar has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board previously referred this claim to the RO in July 2011 and April 2012. To date, however, the RO has not taken any action on this claim. Therefore, the Board does not have jurisdiction over this claim and it is, once again, referred again to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has, at most, Level VII hearing loss in the right ear and Level VI hearing loss in the left ear, evaluated as 40 percent disabling.

2.  At no time during the appeal period does the evidence show a current clinical diagnosis of sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 percent disabling for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2012).

2.  Sleep apnea was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, September and December 2007 letters, sent prior to the initial March 2008 rating decision that denied the Veteran's claims, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, an April 2009 letter  advised him of the information and evidence necessary to establish a disability rating in accordance with Vazquez-Flores, supra.   

To the extent that the timing of any notice is deficient, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after all of the VCAA letters were provided to the Veteran, his claim was readjudicated in an October 2009 statement of the case, and July 2010, January 2012, and March 2013 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service VA and private medical records are of record and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are pertinent to his appeal.   He was also provided the opportunity to testify at a hearing before the Board although he declined to do so.

The Veteran was afforded VA or VA contract examinations in December 2007, December 2008, June 2010, July 2011, and June 2012 with respect to the issues decided herein.  The Board finds that the most recent June 2012 opinions of record are adequate to decide the issues as they are predicated on a review of the claims file, which includes the Veteran's statements, his service treatment records, and post-service treatment records.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that the June 2012 opinions are adequate to decide the Veteran's case as the examiners offered clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In June 2011, the Board remanded the case for additional development, to include obtaining outstanding VA and private treatment records (which was accomplished prior to the June 2012 supplemental statement of the case), providing notice of the amended provisions of 38 C.F.R. § 3.310(b)  governing evaluation of disabilities for which service connection has been granted on the basis of aggravation (which was accomplished by correspondence dated in June 2011),  and affording the Veteran VA examinations in order to determine the current severity of his bilateral hearing loss and in order to determine the current nature and etiology of his alleged sleep apnea (which was accomplished in July 2011).  While the July 2011 VA audiological examiner indicated that the audiometric testing performed at that time was not reliable and the July 2011 VA respiratory examiner could not opine as to whether the Veteran had sleep apnea as the Veteran refused a sleep study, the Board remanded this case again in April 2012 to correct this deficiency and the June 2012 VA contract examinations are adequate to decide the case.  Also, the Board remanded this case a third time in January 2013 so that the RO could consider all of the evidence submitted after the April 2012 Board remand as the October 2012 supplemental statement of the case did not address the June 2012 VA contract examinations and it appeared that the appellant had failed to receive notice of the October 2012 supplemental statement of the case as it had been returned in the mail.  Such was accomplished in a March 2013 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the June 2011, April 2012, and January 2013 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

This appeal arises out of the Veteran's claim that he has sleep apnea which is related to his service with the United States Air Force from August 1954 to August 1958.  Specifically, he contends that he has sleep apnea secondary to or aggravated by his service-connected fractured nose with deviated septum and nasal obstruction.  The Veteran also contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.    

Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During his March 2011 Travel Board hearing, the Veteran presented a private medical statement dated in October 2000, which stated that the Veteran had symptoms of sleep apnea, and the Veteran testified that he used a CPAP (Continuous Positive Airway Pressure) device at night.    

The Veteran was afforded a VA sleep apnea examination in June 2012.  He underwent sleep study which showed severe periodic limb movement disorder and very mild snoring.  The examiner reviewed the claims file and noted that the Veteran did not and has never had a diagnosis of sleep apnea.  As the Veteran did not have a diagnosis of sleep apnea, the examiner did not provide an opinion regarding the relationship between the claimed sleep apnea and the Veteran's service-connected fractured nose.  

The Board finds that service connection for sleep apnea is not warranted.  While the Veteran contends that he has been diagnosed with sleep apnea, there is no indication of such a diagnosis in the claims file during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the evidence fails to demonstrate a diagnosis of sleep apnea during the appeal period, the Board finds that, as there is no current disability, service connection is not warranted.

The Board recognizes the Veteran's assertions that he has sleep apnea related to his military service.  However, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  In this regard, the diagnosis of sleep apnea requires specialized testing and interpretation of such results.  Accordingly, the Veteran's lay statements are not competent to render a diagnosis of such a disorder.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for sleep apnea and such claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating a veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Impaired hearing will be considered a disability only after threshold requirements are met. See 38 C.F.R. § 3.385.  Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  The exceptional patterns addressed in this section are present when the puretone threshold at each of the 4 specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.

By rating decision dated in July 2003, the RO granted service connection for bilateral hearing loss and assigned a 40 percent disability rating effective August 29, 2002, the date of the Veteran's claim.  

In November 2007, the Veteran requested an increased rating for his bilateral hearing loss and was afforded a VA contract audiological examination in December 2007.  The results of the December 2007 VA contract audiological examination are as follows:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30 dB
55 dB
70 dB
70 dB
Left Ear
25 dB
65 dB
80 dB
85 dB

Puretone Threshold Average
Right Ear
56.25 dB
Left Ear
63.75 dB

Speech Recognition
Right Ear
56%
Left Ear
60%

The December 2007 examiner noted that the claims file was not available for review.  It was noted that the thresholds at this examination were significantly better than those obtained in January 2003 but very similar to thresholds obtained in November 2007 at a VA facility.  

By rating decision dated in March 2008 the RO continued the 40 percent disability rating for the Veteran's bilateral hearing loss.  The Veteran disagreed with this decision and perfected an appeal.  He was afforded another VA contract audiological examination in December 2008.  However, the Veteran could not undergo examination at that time due to complaints of claustrophobia and feeling confined in the examination room.    

He was afforded another VA contract audiological examination in June 2010.  The results of the June 2010 VA contract audiological examination are as follows:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
70 dB
75 dB
90 dB
95 dB
Left Ear
80 dB
85 dB
85 dB
100 dB

Puretone Threshold Average
Right Ear
82.5 dB
Left Ear
87.5 dB

Speech Recognition
Right Ear
40%
Left Ear
20%

The June 2010 examiner noted that a review of the claims file had been completed.  It was noted that the audiological tests obtained were of poor reliability and could not be used for rating purposes.  It was noted that the examination revealed reception thresholds similar to those obtained in December 2007.  However, the results were much worse than in December 2007 and in poor agreement with the speech reception thresholds.  The poor agreement between the speech reception thresholds and pure tone thresholds suggests a significant functional overlay.  During pure tone testing, the Veteran was reinstructed, however, his pure tone responses did not improve.  His responses on speech reception testing and word recognition testing were delayed.  Delayed responses were noted along with rhyming words errors on the word recognition testing often seen with functional hearing loss.  Although the Veteran had a known bilateral hearing loss, the exact degree could not be determined due to the Veteran's inconsistency.  A re-evaluation to determine accurate pure tone thresholds and word recognition scores was recommended.  The Veteran initially scheduled the retest for the next week but called back later that same day to cancel the appointment and did not wish to be retested.     

He was afforded a VA audiological examination in July 2011.  The results of the July 2011 VA audiological examination are as follows:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
50 dB
80 dB
90 dB
100 dB
Left Ear
75 dB
85 dB
100 dB
105+ dB

Puretone Threshold Average
Right Ear
80 dB
Left Ear
91+ dB

Speech Recognition
Right Ear
24%
Left Ear
24%

The July 2011 examiner noted that a review of the claims file had been completed.  It was noted that the audiological tests obtained were of poor reliability and could not be used for rating purposes.  Significantly, it was noted that sensorineural hearing loss, the type of hearing loss associated with noise exposure, is a condition that worsens over time.  However, the chronology of the Veteran's hearing tests was not consistent with the progression of a sensorineural hearing loss.  The 2003 audiogram demonstrated a significant bilateral decrease in hearing compared to the 2001 results.  The 2003 audiogram was used to grant the Veteran service connection for hearing loss and tinnitus.  The Veteran was seen again by the VA in 2007 and results obtained at that time were consistent with hearing loss noted in 2001.  Further, this represented a significant improvement in hearing compared to the 2003 audiogram, which is contrary to characteristics of sensorineural hearing loss.  An audiogram obtained in January 2010 was obtained with poor reliability and could not be used for ratings purposes.      

He was afforded another VA contract audiological examination in June 2012.  The results of the June 2012 VA contract audiological examination are as follows:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40 dB
50 dB
65 dB
70 dB
Left Ear
40 dB
65 dB
80 dB
85 dB


Puretone Threshold Average
Right Ear
56.25 dB
Left Ear
67.5 dB

Speech Recognition
Right Ear
74%
Left Ear
76%

The June 2012 examiner noted that a review of the claims file had been completed.  It was noted that the results from the examination showed that the Veteran's hearing had remained relatively stable since his December 2007 VA contract examination.  There had been a 10dB worsening for the right ear and a 15dB worsening at 1000Hz for the left ear with all other thresholds above the same as before.  His word recognition scores were somewhat better in June 2012 when compared with those obtained in December 2007.  Test reliability was considered essentially good and these results could be used for rating purposes.  

The examiner noted the prior unreliability of the June 2010 VA contract examination.  It was indicated that the June 2010 VA contract examination results were obtained with poor reliability and were characteristic of a lack of cooperation on the Veteran's part.  Pure tone test results from the Veteran's December 2007 VA contract examination were obtained with good reliability.  His word recognition scores obtained in December 2007 were poorer than those obtained in June 2012 or October 2011.  It was felt that the June 2012 word recognition scores were a better reflection of the Veteran's actual abilities.  

In the present case, the only examinations that can be used for rating purposes are those dated in December 2007 and June 2012.  A review of these examinations does not show an exceptional level of impaired hearing such that 38 C.F.R. § 4.86 is not applicable to the Veteran's claim.

Applying the results from the December 2007 VA contract audiological examination to Tables VI yields a Roman numeral value of VII for the right ear and a Roman numeral value of VI for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is 30 percent disabling.  Id.  

Applying the results from the June 2012 VA audiological examination to Tables VI yields a Roman numeral value of V for the right ear and a Roman numeral value of IV for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is 10 percent disabling.  Id.  

As above, the Veteran's bilateral hearing loss is currently rated as 40 percent disabling.  Findings from the December 2007 VA contract examination report indicates that the Veteran's bilateral hearing loss is, at most, 30 percent disabling.  The findings made at the June 2012 VA contract examination report indicate that the Veteran's bilateral hearing loss is, at most, 10 percent disabling.  While the Veteran's bilateral hearing loss is currently rated as 40 percent disabling, the Board will not disturb this rating.  Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a disability rating greater than 40 percent for bilateral hearing loss. 38 C.F.R. § 4.3.

With regard to an extraschedular evaluation, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  At the December 2007 and June 2012 VA contract examination, the examiner noted that the Veteran's chief complaint was hearing loss and tinnitus.

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  In determining whether an extraschedular rating is necessary, VA must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

As above, during the December 2007 and June 2012 VA contract examinations, the examiners noted that the Veteran's chief complaint and situation of greatest difficulty was hearing loss and tinnitus.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran's hearing loss is manifested by difficulty hearing, and the current evaluation has been established by review of specific findings made upon examination.  Here, the Board finds that such functional impairment has been appropriately considered by the various ratings available under the applicable rating code.  Here, the evidence, as previously discussed, fails to support assignment of the currently assigned evaluation based upon the rating criteria that contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted. 

(Continued on the next page)

ORDER

Service connection for sleep apnea is denied.  

A disability rating greater than 40 percent for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


